— Judgment unanimously modified, on the law, and, as modified, affirmed, with costs to plaintiff, and matter remitted to Supreme Court, Erie County, for further proceedings, in accordance with the following memorandum: We affirm the award for reasons stated in the memorandum at Trial Term (Kane, J.). However, the award for maintenance should have been made retroactive to the date of the application therefor, and the manner of its payment should have been determined (Domestic Relations Law § 236 [B] [6] [a]). (Appeals from judgment of Supreme Court, Erie County, Kane, J. — equitable distribution.) Present — Callahan, J. P., O’Donnell, Pine and Schnepp, JJ.